Citation Nr: 1110191	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  07-27 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2000 to January 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2007, a statement of the case was issued in September 2007, and a substantive appeal was received in September 2007.

An informal hearing with a Decision Review Officer (DRO) was conducted at the RO in April 2008.

Although the Veteran requested a Board hearing in September 2007, she failed to report for her scheduled March 2009 hearing.

The Board observes that the May 2007 rating decision also denied service connection for syncope and cervical strain.  The Veteran's June 2007 notice of disagreement included the denial of entitlement to service connection for syncope and cervical strain.  Thereafter, an April 2008 rating decision granted entitlement to service connection for the Veteran's neurocardiogenic syncope and cervicalgia with degenerative disc disease cervical spine.  Thus, those issues are not currently in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that she is entitled to service connection for low back disability.  The Board notes that the Veteran's claim includes entitlement based on both direct and secondary service connection theories.  With regard to the secondary service connection theory, the Veteran contends that her claimed low back disability is related to her service-connected cervicalgia with degenerative disc disease cervical spine.  With regard to a direct service connection theory, service treatment records document low back complaints.

The Veteran was afforded a VA fee basis examination for her claimed low back disability in March 2007.  Based on the current physical examination, the physician diagnosed the Veteran with chronic lumbar strain, but did not offer a nexus opinion.  Subsequently, in May 2008, the Veteran was afforded a VA examination.  The physician diagnosed the Veteran with thoracolumbar strain.  The physician opined that it was less likely than not that the Veteran's low back disability was related to her cervical spine disorder.  However, there does not appear to be a clear opinion regarding a causal connection with her active duty service.  

Also, the Board observes that all relevant post-service treatment records may not be associated with the claims file.  In this regard, the Board notes that the Veteran received medical treatment from the Hill Air Force Base in December 2007 for complaints of low back strain.  The Board finds that the record is unclear as to whether the RO has taken all appropriate action to request and obtain all relevant treatment records from this facility.  Therefore, in order to afford the Veteran every consideration with her appeal, the Board is of the opinion that the AMC/RO should obtain any missing treatment records relevant to the appeal from the Hill Air Force Base, Utah.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).

Lastly, in light of the need to return the case of other development, the AMC/RO should obtain any VA treatment records relevant to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain any recent VA treatment records relevant to the appeal.

2.  The AMC/RO should take appropriate action to obtain and associate with the claims file all of the Veteran's relevant treatment records from the Hill Air Force Base, Utah that are not currently incorporated into the claims file, specifically including the December 3, 2007 record documenting complaints of low back strain.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

3.  Then, the claims files should be forwarded to the same physician who administered the May 2008 VA examination.

After reviewing the claims file (including the service treatment records documenting back complaints and the additional medical records), the physician should offer the following opinions:

a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed low back disability is causally related to her active duty service (to include pertinent complaints documented in service treatment records)?

b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed low back disability is proximately due to or the result of her service-connected cervicalgia with degenerative disc disease cervical spine?

c)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed low back disability has been aggravated by her service-connected cervicalgia with degenerative disc disease cervical spine?  The term 'aggravation' is defined as a worsening of the underlying disability versus a temporary flare-up of symptoms.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

4.  If, and only if, the same VA physician who administered the May 2008 examination is not available (or a different clinician is required), the Veteran should be scheduled for an appropriate VA examination to ascertain the nature and etiology her claimed low back disability.  It is imperative that the claims folders be reviewed in conjunction with the examination.  Any medically indicated special tests should be accomplished, and all special tests and clinical findings should be clearly reported.

After reviewing the claims file and examining the Veteran, the examiner should offer the following opinions:

a)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed low back disability is causally related to her active duty service (to include pertinent complaints documented in service treatment records)?

b)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed low back disability is proximately due to or the result of her service-connected cervicalgia with degenerative disc disease cervical spine?

c)  Is it at least as likely as not (i.e., a 50% or higher degree of probability) that the Veteran's claimed low back disability has been aggravated by her service-connected cervicalgia with degenerative disc disease cervical spine?  The term 'aggravation' is defined as a worsening of the underlying disability versus a temporary flare-up of symptoms.

All opinions and conclusions expressed must be supported by a complete rationale in the report.

5.  In the interest of avoiding further remand, the AMC/RO should review the VA opinion obtained and ensure that adequate opinions with rationale have been offered.

6.  After completion of the above and any further development deemed necessary by the AMC/RO, the issue on appeal should be readjudicated under both direct and secondary theories of service connection.  If the benefit sought is not granted, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


